Citation Nr: 0007277	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  94-01 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of an initial rating for partial neuropathy, 
left ulnar nerve, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran apparently had active service from September 1980 
to July 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for a 
left wrist condition and assigned a noncompensable 
evaluation.  The veteran appealed that decision to the BVA.  
The Board notes that the original claims file has been 
misplaced, and numerous attempts to locate the file have been 
unsuccessful.  The RO has reconstructed the file to its best 
ability and the case has been referred to the Board for 
appellate review. 

The veteran did not attend his scheduled Travel Board hearing 
in November 1999.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2. Partial neuropathy, left ulnar nerve, is manifested by 
weakness in adduction, abduction and extension of the 
fingers of the minor upper extremity, decreased sensation 
in the third, fourth and fifth digits on the palmar and 
dorsal surface of the hand to the wrist level, with tone 
and coordination intact, symmetrical reflexes, and a good 
grip, but more than moderate incomplete paralysis of the 
ulnar nerve is not demonstrated.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for partial neuropathy, left ulnar nerve, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.123, 4.124a Diagnostic Code 8516 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current 
noncompensable evaluation for partial neuropathy, left ulnar 
nerve, does not accurately reflect the severity of his 
disability.  He maintains that he suffers from pain, loss of 
feeling, and periodic swelling in his left wrist, and states 
that the wrist gives him "a lot of trouble in cold 
weather."  He states that he experiences numbness in his 
ring and little finger and across the back of his hand. 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a). 

Service connection for a left wrist condition was granted by 
the RO in March 1993 and a noncompensable evaluation was 
apparently assigned, effective January 1993.  This decision 
was based on service medical records and on a February 1993 
VA examination.  As noted above in the introduction, the 
veteran's claims folder has been misplaced and efforts to 
locate the folder have proved unsuccessful.  While the RO has 
reconstructed the file, the March 1993 decision, the 
veteran's DD-214 and his service medical records, and the 
February 1993 VA examination report remain missing.  

While the originals remain missing, the Board notes that a 
January 1994 Statement of the Case (SOC) contains a detailed 
summary of both the service medical records and the VA 
examination report.  According to the SOC, the service 
medical records indicated that the veteran sustained a 
laceration of the left forearm while working on a grinder in 
January 1981.  There was no tendon or nerve damage and the 
laceration was sutured.  The veteran also received a minor 
cut to the posterior left hand at the base of the fifth 
finger in December 1985.  The SOC further reported that at 
his VA examination, the veteran complained of sensitivity in 
the area of the laceration on the ulnar side of the wrist.  
The examiner reportedly described a well healed scar on the 
ulnar aspect of the left wrist, which was sensitive to touch 
in a small area at the ulnar-carpal joints on the volar 
surface, normal circulation and motor strength, and no muscle 
atrophy or weakness.  Dorsiflexion of the wrist was to 68 
degrees, palmar flexion was to 60 degrees, ulnar deviation 
was to 20 degrees, and radial deviation was to 24 degrees.  
X-rays of the left wrist were normal.  

In January 1994, based on the above evidence, the RO 
increased the evaluation for the veteran's left wrist 
condition to 10 percent. 

VA treatment records, dated from December 1994 to February 
1995, reflect that the veteran was seen with complaints 
relating to his service-connected left ulnar disability.  In 
December 1994, the veteran complained of a two to three week 
history of a lump, variously described as being in his left 
hand or left forearm, with pain, unrelieved by Motrin.  "It 
always bothers me in winter weather," he said.  He also 
reported that he did a lot of work with his hands.  He denied 
any recent falls.  The forearm was slightly swollen, there 
was no erythema or bruising, and he had a good grip.  The 
assessment was soft tissue swelling, distal left forearm.  
Another entry that same month noted slight swelling with 
minimal tenderness.  X-rays were normal.  He was treated with 
a brace of the left wrist.  The assessment was tendonitis.  
In January 1995 the assessment was chronic neuralgia, left 
hand.  In February 1995, the assessment was chronic 
pain/paresthesia, left hand.  

The veteran was administered another VA examination in 
October 1998.  The examination report notes that the veteran 
complained of both cramps and intermittent swelling in his 
left hand, predominantly upon use, would usually occur after 
using the hand for ten minutes, but occasionally occurring 
spontaneously.  The veteran further complained of numbness in 
the third, fourth, and fifth digits of the left hand, and 
weakness in grip of the left hand.  The veteran was noted to 
be right-handed.  Motor strength was noted to be normal, 
except for "a 25 percent weakness in abduction and adduction 
of the fingers of the left hand, and extension of these 
fingers at the interphalangeal joints."  Tone and 
coordination were noted to be intact, and reflexes were 
symmetrical.  Sensory examination was noted to be intact with 
the exception of the left hand where there was decreased 
sensation in the third, fourth and fifth digits on the palmar 
and dorsal surface of the hand to the wrist level.  The 
examiner's diagnosis was neuropathy, partial left ulnar 
nerve.  

Based on the results of this examination, the RO, in February 
1999, increased the evaluation for the veteran's disability 
to 20 percent, effective January 1993.  In addition, the RO 
re-characterized the disability as neuropathy, partial, left 
ulnar nerve.  

The Board notes that a comparison of the findings from the 
February 1993 VA examination, as reported in the January 1994 
SOC, and the October 1998 examination indicates that the more 
recent examination reveals more severe symptoms than were 
present at the time of the earlier, missing examination 
report.  Thus reliance on the more recent examination does 
not deprive the veteran of a higher evaluation that he would 
have received but for the misplacement of the earlier 
examination report.  Therefore, the Board finds that the 
veteran is not prejudiced by this approach, and by assigning 
the same rating for the entire period under review, 
Fenderson, 12 Vet. App. 119, notwithstanding.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, a 50 percent 
evaluation is warranted for complete paralysis of the ulnar 
nerve in the minor upper extremity, manifested by "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  A 30 
percent evaluation is warranted for severe incomplete 
paralysis of the ulnar nerve in the minor extremity, and a 20 
percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve in the minor extremity.  The 
recent VA examination report indicated that the veteran is 
right handed.  His left upper extremity is therefore 
considered the minor extremity for VA purposes.  

Following a review of all the relevant and available 
evidence, the Board finds that the preponderance of the 
evidence indicates that the veteran's neuropathy, partial, 
left ulnar nerve, is manifested by no more than moderate 
incomplete paralysis of the ulnar nerve of the minor upper 
extremity.  While the veteran has weakness in adduction, 
abduction and extension of the fingers of the left hand, with 
decreased sensation in the third, fourth and fifth digits on 
the palmar and dorsal surface of the hand to the wrist level, 
his tone and coordination were noted to be intact, and 
reflexes were symmetrical.  In addition, the December 1994 VA 
treatment records noted that the veteran had a good grip.  
Furthermore, neither the examination report nor the treatment 
records described the veteran's disability as more than 
moderate in severity.  In view of these findings, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for partial neuropathy, 
left ulnar nerve.  Therefore, the veteran's claim for an 
evaluation in excess of 20 percent is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).








ORDER

An evaluation in excess of 20 percent for partial neuropathy, 
left ulnar nerve, is denied.



		
MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals 



 

